This is an Allowance for serial number 15/687,977. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 18, 19, 21-29, 31-33, and 35-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose in regards to claim 18, a method of using a retaining device to secure a medical apparatus at a predetermined location during a medical procedure on a patient, comprising: providing a retaining device, the living hinge comprises a linear perforated line across a width of the rectangular shaped material, and wherein the living hinge is configured to permit the holding portion to be arranged at a predetermined angle in a range from about 30 degrees to about 170 degrees relative to the base portion, wherein the holding portion comprising a first side extending from the living hinge to a first top portion, a second side opposite said first side extending from the living hinge to a second top portion, a loading channel arranged between the first side and the second side comprising a V-type shape and configured to be in communication with the first holding area and the second holding area, wherein the first top portion comprises a first flexible region arranged around at least a portion of the first holding area and the second top portion comprises a second flexible region arranged around at least a portion of the second holding area; moving the first flexible region in order to allow access to the first holding area through at least the loading channel; arranging at least a portion of the medical apparatus to be used during the medical procedure through the loading channel and opening created by moving the first flexible region into the first holding area which is an internal first closed holding area of the retaining device after the first flexible region returns to an orientation after the arranging step in order to secure the medical apparatus. and including all the other limitations in the claimed invention.
In regards to claim 24, the prior art does not discloses a method of using a retaining device to secure a medical apparatus during a medical procedure on a patient, comprising: providing a retaining device; wherein the holding portion comprising a first side portion extending from the folding or living hinge to a first end portion, wherein the first end portion includes a first flexible tab partially surrounding a first holding area and the holding portion comprises a second side portion extending from the folding or living hinge to a second end portion, wherein the second end portion includes a second flexible tab partially surrounding a second holding area, the first holding area comprises an first internal space including an first internal holding area that is substantially closed, the first internal holding area arranged between the first side portion and second side portion, the second holding area comprises an second internal space including an second internal holding area that is substantially closed, the second internal holding area arranged between the second side portion and first side portion, and a loading channel formed between the first flexible tab and second flexible tab and communicating with the first internal holding area and the second internal holding area, wherein the first internal holding area and the second internal holding area is dimensioned to accept the medical apparatus and including all the other limitations in the claimed invention.
The prior art does not disclose in regards to claim 31, a method of using a retaining device to secure a medical apparatus to the retaining device, comprising: providing a retaining device a first holding area comprising a first internal space that is substantially closed, the second side portion extending from the living hinge to a second end portion including a second flexible portion partially surrounding a second holding area comprising a second internal space that is substantially closed, and a loading channel arranged at least partially between the first flexible portion and the second flexible portion; moving the first flexible portion and arranging at least a portion of the medical apparatus in the first internal space through the loading channel; and moving the second flexible portion and arranging at least a portion of the medical apparatus in the second internal space through the loading channel, and wherein the medical apparatus is arranged in an orientation that is substantially parallel to an axis extending from the first side portion to the second side portion and including all the other limitations in the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631